Sanders, J.
(dissenting) — We must determine whether Sound Transit may construct a light-rail line one-third shorter17 over a period 30 percent longer than promised to the voters.18 I submit the answer lies in the measure adopted by the voters. And the answer is no.
Ultimately, the question is what authority the voters of the regional transit district delegated to Sound Transit. Three documents are relevant: (1) the eight-page brochure describing the systems plan sent to the voters as required by RCW 81.104.140(8); (2) the local voters pamphlet prepared according to RCW 81.104.140(9) and RCW 29.81A.040 (1984) (recodified as RCW 29A.32.240 by Laws op 2003, ch. Ill, § 816); and (3) Resolution 75 (including all of its incorporated provisions).
Any analysis of voter intent must necessarily begin with what legislation the voters adopted, i.e., what was actually presented to the voters. See Louthan v. King County, 94 Wn.2d 422, 430, 617 P.2d 977 (1980) (“What is authorized depends upon what is submitted to the electorate.”); Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 205, 11 P.3d 762, 27 P.3d 608 (2000) (“In determining intent *83from the language of the statute, the court focuses on the language as the average informed voter voting on the initiative would read it.”). Consequently, the analysis initially focuses on the eight-page brochure describing the plan mailed to each voter as required by the special high-capacity transportation statute.
I. The Eight-Page Brochure Mailed to the Voters Is the Measure Adopted By the Voters.
We have consistently followed the principle that government agencies may not substantially deviate from building the project approved by the voters. See O’Byrne v. City of Spokane, 67 Wn.2d 132, 136, 406 P.2d 595 (1965); George v. City of Anacortes, 147 Wash. 242, 245, 265 P. 477 (1928); Hayes v. City of Seattle, 120 Wash. 372, 375, 207 P. 607 (1922); Thompson v. Pierce County, 113 Wash. 237, 241, 193 P. 706 (1920). And we construe taxing initiatives and propositions “as the average informed lay voter would read” them. In re Estate of Hitchman, 100 Wn.2d 464, 467, 670 P.2d 655 (1983).
A. High-Capacity Transportation System Planning Is a Unique Process That Requires Unique Notification to the Voters.
Chapter 81.104 RCW provides the exclusive and mandatory procedure a regional transit authority must follow to seek voter approval for increased taxation to build a high-capacity transportation system. This procedure is unique and distinct from normal proposition measures submitted to the voters. Cf. RCW 17.28.252 (mosquito control districts); RCW 27.12.222 (rural county library districts); RCW 28A.540.060 (school districts).
In 1991 the legislature enacted Engrossed Substitute House Bill 2151, which, inter alia, amended various sections within chapter 81.104 RCW. See Laws of 1991, ch. 318, §§ 1-12. The bill’s primary focus was to differentiate between various aspects of the planning process, namely system planning, project planning, and finance planning. *84See id. §§ 9-10 (codified as amended at RCW 81.104.100-.110).19 While project planning involves specific details, see RCW 81.104.100(3), the system plan must contain specific elements:
(d) The system plan submitted to the voters pursuant to RCW 81.104.140 shall address, but is not limited to the following issues:
(i) Identification of level and types of high capacity transportation services to be provided;
(ii) A plan of high occupancy vehicle lanes to be constructed;
(iii) Identification of route alignments and station locations with sufficient specificity to permit calculation of costs, ridership, and system impacts;
(iv) Performance characteristics of technologies in the system plan;
(v) Patronage forecasts;
(vi) A financing plan describing: Phasing of investments; capital and operating costs and expected revenues; cost-effectiveness represented by a total cost per system rider and new rider estimate; estimated ridership and the cost of service for each individual high capacity line; and identification of the operating revenue to operating expense ratio.
The financing plan shall specifically differentiate the proposed use of funds between high capacity transportation facilities and services, and high occupancy vehicle facilities;
(vii) Description of the relationship between the high capacity transportation system plan and adopted land use plans;
*85(viii) An assessment of social, economic, and environmental impacts; and
(ix) Mobility characteristics of the system presented, including but not limited to: Qualitative description of system/service philosophy and impacts; qualitative system reliability; travel time and number of transfers between selected residential, employment, and activity centers; and system and activity center mode splits.
RCW 81.104.100(2)(d) (emphasis added). The phrase “but is not limited to” necessarily permits full disclosure of all other material terms submitted to the voters within or beyond the mandatory elements delineated in RCW 81-.104.100(2)(d).
As one of those elements is a “financing plan,” RCW 81.104.100(2)(d)(vi), subsumed within that element is what contingencies or qualifications, if any, the transit authority might make in the event of insufficient funding. Terms which reserve a discretionary power are generally unlawful unless disclosed up front. See Thompson, 113 Wash, at 241.
Most importantly for the issue at hand, ESHB 2151 added what is now RCW 81.104.140(8). See Laws of 1991, ch. 318, § 11. That section imposes an express duty upon the regional transit authority seeking dedicated funding for a high-capacity transportation system to mail a document (brochure) descriptive of the plan to each registered voter in the designated area:
(8) Agencies shall provide to the registered voters in the area a document describing the systems plan and the financing plan set forth in RCW 81.104.100. It shall also describe the relationship of the system to regional issues such as development density at station locations and activity centers, and the interrelationship of the system to adopted land use and transportation demand management goals within the region. This document shall be provided to the voters at least twenty days prior to the date of the election.
RCW 81.104.140(8) (emphasis added). This requisite statutory disclosure of the systems plan requires a mailing to the voters setting forth at least the major elements required in *86the systems plan, which necessarily includes, at the very least, a description of the physical location of the planned improvement, and a time frame for its construction. See RCW 81.104.100(2)(d)(iii), (vi), (viii).
Nothing in RCW 81.104.140(8) indicates the legislature desired anything less than full disclosure to the electorate of at least the essentials of the system plan. And obviously the section would be meaningless if the transit authority were allowed to affirmatively misrepresent the plan. While the transit authority need not spell out the details of the project plan, it is required to describe the material terms to the system plan, which certainly includes the length and location of the proposed facilities as well as the completion date. RCW 81.104.100(2)(d)(iii), (vi), (viii). This brochure did exactly that. The eight-page brochure Sound Transit mailed to the voters pursuant to statute is, as a matter of law, a descriptive summary of the actual plan submitted to the voters for adoption. And, as a matter of law, it is what the voters voted on.
B. The Plan Submitted to the Voters Pursuant to Statute Unequivocally and Unconditionally Promised a Light-Rail Line From the University District to SeaTac in 10 Years.
The eight-page document identified itself as “[a] proposal to the citizens by the Regional Transit Authority,” Clerk’s Papers (CP) at 297 (emphasis added), representing itself as the citizen’s “guide to the Central Puget Sound Regional Transit Authority’s proposal to increase our transportation system capacity by offering new choices for getting around the region.” Id. The document specifically referenced itself as the document required by RCW 81.104.140(8).
The brochure unequivocally and without qualification promised “25 miles of light-rail with 26 stations within walking distance of major regional destinations.” CP at 300.20 Some of the major destinations expressly included:
*87• Education—the University of Washington (UW), the UW Tacoma Campus, Seattle Central Community College, Seattle University and potentially North Seattle Community College.
• Health care—the UW Medical Center, Swedish Hospital, Harborview and Virginia Mason.
• Cultural, convention and sports facilities—the Seattle Art Museum, the Tacoma Theater District, the new Washington State History Museum, Husky Stadium, the Kingdome, the Tacoma Dome, the Washington State Convention & Trade Center, Seattle Center (via Monorail connection) and Benaroya Hall (the new Seattle Symphony hall).
• Other transportation—Sea-Tac Airport, Colman Dock (the Washington State Ferries), King Street Station (commuter rail and Amtrak), the Monorail, Seattle’s Waterfront Streetcar and a Tacoma Dome regional transportation terminal.
Id. Sound Transit expressly assured voters in this brochure the light-rail would run “from downtown Seattle to the University District (the second largest employment center and transit market in the region) through First Hill and Capitol Hill—two of the largest transit markets in the region.” CP at 301.
The brochure was represented by Sound Transit as a “Ten-Year Regional Transit System Plan,” CP at 297, made on express representations that Sound Transit was “committed to completing [the project] within ten years of voter approval,” CP at 303.
Yet in a shocking turn of events those voters in the University District, First Hill, Capitol Hill, and SeaTac who voted in justified reliance on the statutory brochure to be taxed for Sound Transit to construct a means of traveling to and from the expressly listed destinations were betrayed. *88They are now faced with the reality these destinations are not to be served at all. Nothing in the mailed brochure self-identified as the “proposal to the citizens,” CP at 297, alerted them to this possibility in any way, shape, or form. Moreover, the brochure expressly stated exactly the opposite. Indeed, a voter examining the eight-page brochure would see that Sound Transit would service the area designated without qualification. Even the financing was guaranteed:
An independent expert review panel appointed by the governor and the state Legislature has stated that Sound Move ridership and cost estimates are conservative.
Project costs and revenues for Sound Move have been carefully estimated to provide a cushion in case there are unforeseen expenses or changes in revenues.
Sound Move ten-year estimates include all costs to build and run the system including community planning, engineering, design, environmental mitigation, full accessibility, safety features, station amenities, and a contingency for unforeseen expenses.
CP at 303 (emphasis added). There was no hint of shortfall—and there were express representations to the contrary! Nowhere did the eight-page brochure state or imply Sound Transit’s service plan would or could be scaled back at all, much less by one-third.
Relying on this brochure, no voter could possibly have suspected Sound Transit had a hidden agenda to scale back the project and extend its time of completion should it run out of money, an eventuality which was expressly disclaimed in and of itself. The plan described in this brochure unequivocally, unconditionally, and categorically promised the voters Sound Transit would have more than enough money to build 21 miles of light-rail from the University District to SeaTac in 10 years. There was no mention of Resolution 75 in fact, form, or substance. That Sound Transit elected to withhold any hint of its now asserted discretionary power from the voters in the eight-page *89brochure means that alleged discretionary power was neither submitted to nor possibly approved by the voters. The failure to include this purported reserved discretion precludes its existence as a matter of law as the voters could not approve a power that was never submitted to them, and one which could substantially change the whole system submitted for approval. Louthan, 94 Wn.2d at 430. Voters simply could not, and did not, approve something substantially different than what was expressly and without qualification represented in the statutory plan brochure.
Necessary to the majority’s holding is its claim the voters pamphlet and the eight-page brochure “were not sufficient to inform the voters of the detailed aspects of a multibillion dollar transportation and financing plan, and could not be considered enabling legislation.” Majority at 73 (emphasis added). If we were speaking only of “details” the majority might have a point. But, to the contrary, we are talking about direct and unqualified representations that go to the heart of the plan, i.e., “[t]he plan includes 25 miles of light-rail,” CP at 300, and that Sound Transit would complete the project “within ten years of voter approval,” id. at 303. These were the very features that distinguished it from the prior plan rejected by the voters.
In sum, the legislature mandated the regional transit authority to submit to the voters a description of the system it proposed to build. RCW 81.104.140(8). Sound Transit did just that, and the voters were entitled to rely upon the unconditional, unqualified, and unequivocal promises Sound Transit made for a “north-south light-rail system” running from the University District to SeaTac, CP at 300, that would be “complet[ed] .. . within ten years of voter approval,” id. at 303. If Sound Transit had a secret agenda, that agenda was never submitted to, much less adopted by, the electorate. This should end the case.
II. The Voters Pamphlet Buttresses the Conclusion That Sound Transit Would Unconditionally Build a 21-Mile Light-Rail Line in 10 Years.
Although the aforementioned statutory proposal/brochure is legally dispositive of what the voters actually *90adopted, the voters pamphlet21 is not to the contrary. Like the “document describing the systems plan and the financing plan,” RCW 81.104.140(8), Sound Transit was required to produce and submit to the voters a “local voter’s pamphlet.” RCW 81.104.140(9) (emphasis added). Sound Transit did not produce a local voters pamphlet but rather included its proposition in a statewide voters pamphlet.
It may be appropriate to consider the language in the voters pamphlet for ascertaining voter intent when the language of the proposed initiative is ambiguous. Amalgamated Transit, 142 Wn.2d at 205-06. When ambiguous as to what the proposed initiative actually is, “arguments made in pamphlets for and against an initiative measure might be considered by the court in determining the purpose and intent of the act.” Bayha v. Pub. Util. Dist. No. 1 of Grays Harbor County, 2 Wn.2d 85, 98, 97 P.2d 614 (1939).
This voters pamphlet contained the ballot title, an explanatory statement prepared by the prosecuting attorney, and arguments for and against the proposal. The explanatory statement provided:
RTA’s [Regional Transit Authority’s] Proposition 1 would implement the ten-year regional transit system plan for new rail and bus rapid transit in urban King, Snohomish, and Pierce counties.
Electric light rail would provide all-day, frequent, two-way service to employment, retail and residential centers, including between SeaTac, Sea-Tac Airport, Tukwila, Southeast Seattle, downtown Seattle, First Hill, Capitol Hill, University District *91(and, if additional funding is secured, Roosevelt District and Northgate); and between downtown Tacoma and Tacoma Dome.
The transit system would be built and operated using local taxes, federal grants, municipal bonds, and fares. A sales tax increase of four-tenths of one percent and a motor vehicle excise tax increase of three-tenths of one percent would provide the local funding, costing the average-income household about $8/month (1995 dollars). No property tax would be used.
CP at 60; see also CP at 668 (identical language for King County). Note that the areas served by light-rail and a 10-year completion date were set forth further without qualification, by a neutral party, the prosecuting attorney. See former RCW 29.81A.040(3).
Moreover, the argument for adopting the proposal assured the voters the 10-year plan was just that as it would “be finished sooner” than the 1995 16-year proposed plan the voters rejected. CP at 60; see also CP at 668 (identical language for King County). Early completion was a major selling point to seduce voter approval.
Resembling the form of the eight-page brochure, nowhere in the voters pamphlet was any indication Sound Transit planned or reserved authority to shorten the light-rail line or extend its completion date for any reason. One must necessarily conclude then Sound Transit sought approval to build an electric light-rail connecting SeaTac to the University District and that project would be completed within 10 years. So much is plain from a textual reading of the voters pamphlet.
III. Resolution 75 Cannot Be the Measure Enacted by the Voters, But Even Assuming That It Was, It Does Not Allow Substantial Deviation from the 10-Year Commitment.
The majority neatly utilizes a creative incorporation by reference approach to find voter intent to adopt Resolution *9275, the only basis for granting Sound Transit the discretion to shorten the line. Yet even if Resolution 75 were fully incorporated into the ballot title—the only place it was even mentioned to the voters—one still must conclude Sound Transit was obligated to complete the light-rail line within 10 years of voter approval as not even Resolution 75 allows for that eventuality. Nevertheless, I posit Resolution 75 was never adopted in the first place, as a matter of law.
A. Resolution 75 Was Not Adopted By the Voters.
The majority concludes, “Resolution 75 ... is the legislation adopted by the voters.” Majority at 73. However, state law, statutory construction principles, and basic grammar dictate otherwise.

1. The voters pamphlet, to be lawful, must provide the text of the measure to be enacted and the text of Resolution 75 was not included.

By statute the local voters pamphlet submitted by a regional transit authority “shall include,” inter alia, “[t]he text of each measure.” RCW 29.81A.040, .040(3) (emphasis added); see also RCW 81.104.140(9) (mandating the local voters pamphlet comply with chapter 29.81A RCW). “Shall” is unequivocally mandatory language. Erection Co. v. Dep’t of Labor & Indus., 121 Wn.2d 513, 518, 852 P.2d 288 (1993); see also Miller v. French, 530 U.S. 327, 337, 120 S. Ct. 2246, 147 L. Ed. 2d 326 (2000) (holding a contrary interpretation of “shall” “would subvert the plain meaning of the statute, making its mandatory language merely permissive”).
The facts plainly show, however, Sound Transit did not include any text from Resolution 75 in the voters pamphlet. The trial court characterized this fact as a challenge to the validity of the local voters pamphlet, concluding the “full text” was not required because the statute governing the contents of a statewide voters pamphlet requires “ ‘[T]he full text of each measure.’ ” CP at 860 (quoting RCW 29.81.250(10)). If “text” means anything short of “full text,” *93then it must mean at least some text. But here there was no text from Resolution 75. It is simply absurd to therefore claim the text of Resolution 75, or any part thereof, need not be included in the voters pamphlet. And courts must avoid absurd results when interpreting statutes. See State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003). “Text” can mean only the actual language of the legislation to be adopted. See United States v. Nordic Vill., Inc., 503 U.S. 30, 37, 112 S. Ct. 1011, 117 L. Ed. 2d 181 (1992) (recognizing difference between enacted text and mere legislative history); see also Webster’s Third New International Dictionary 2365-66 (1981) (defining “text” as “the main body of printed or written matter on a page exclusive of headings, running title, footnotes, illustrations, or margins”). And to find ambiguity as the trial court did strains the statute in a manner this court abhors. See Kilian v. Atkinson, 147 Wn.2d 16, 20-21, 50 P.3d 638 (2002) (“A statute ... is not ambiguous simply because different interpretations are conceivable.”). Moreover, local voters pamphlets must comply with the requirements of state voters pamphlets whenever the provisions of chapter 29.81 RCW apply. RCW 29.81A.010. To conclude local voters pamphlets need not provide the text of the measures proposed would render RCW 29.81A.010 meaningless.
The majority concedes the pamphlet did not contain the text of Resolution 75 but finds it sufficient that the pamphlet informed the voters where to request the text of the measure. If that were the case, the legislature has wasted taxpayer dollars by filling the volumes of the Revised Code of Washington with requirements that voters pamphlets contain the “text of each measure” proposed to the voters. RCW 29.81.250(10); 29.81A.040(3). The notice requirement is simply not satisfied if the taxing authority merely provides the voters with a treasure map to find the proposed legislation.
The majority holds Resolution 75 must be the proposal enacted by the people because ballot titles “ ‘must. . . *94clearly identify the proposition to be voted on.’ ” Majority at 71 (quoting RCW 29.79.035(1)). If the majority wants to be consistent, however, it must hold the “text of [the] measure” cannot be Resolution 75 because that measure was not included in the voters pamphlet, RCW 29.81A.040(3), unless the majority claims the voters pamphlet was illegal (which it doesn’t).22
Instructive to this analysis is Mervyn’s v. Reyes, 69 Cal. App. 4th 93, 81 Cal. Rptr. 2d 148 (1998). There the city provided only a summary of the provision to be enacted but did not attach the actual text to the initiative petition. Id. at 97. The California Court of Appeal invalidated the initiative petition because state law required, “ ‘The first page of each section shall contain the title of the petition and the text of the measure.’ ” Id. at 99 (quoting Cal. Elec. § 9201). The court reasoned, “The purpose of the full text requirement is to provide sufficient information so that registered voters can intelligently evaluate whether to sign the initiative petition and to avoid confusion.” Id.
Makes sense. The same reasoning applies here. Washington law requires the “text of each measure” to be included in the local voters pamphlet in order to fully apprise the electorate of the measure to be adopted or rejected. RCW 29.81A.040(3) (emphasis added). Though we have recognized the probability that not every voter reads the text of the measure proposed or the explanatory statement, In re Ballot Title for Initiative 333, 88 Wn.2d 192, 198, 558 P.2d 248, 559 P.2d 562 (1977), to hold the text of a measure need not be included subverts the express legislative mandate *95governing voters pamphlets. What lengths the majority takes to uphold this scheme!
It is fundamental that governments have no power to divert tax dollars for a purpose other than that authorized. Thompson, 113 Wash, at 241. It logically follows then that the government must forthrightly provide all terms to which it seeks the electorate’s consent. “The question is one of construction of contract, and that contract is expressed in the original ordinance. If the terms of that instrument do not permit the proposed change, then it cannot be made, regardless of the advantages which might result.” Hayes, 120 Wash, at 375. Applying contract principles, we have recognized contracts are invalid where “ ‘the important terms [are] hidden in a maze of fine print.’ ” Schroeder v. Fageol Motors, Inc., 86 Wn.2d 256, 260, 544 P.2d 20 (1975) (quoting Williams v. Walker-Thomas Furniture Co., 350 F.2d 445, 449 (D.C. Cir. 1965)). The terms Sound Transit claims were most crucial to this contract (section 2 of Resolution 75) were hidden not just in a maze of fine print but also in a physical maze leading to the respective county auditors offices. Yet the majority circuitously approves this approach notwithstanding the flagrant lack of disclosure. Such a conclusion defies the law governing voters pamphlets designed to foster full voter awareness and open government.
As the text of Resolution 75 was not included in the voters pamphlet, it was obviously not a part of it, and therefore not part of the “measure” to be adopted by the voters. Former RCW 29.81A.040.

2. Statutory construction principles mandate at most only the taxing provisions of Resolution 75 were adopted.

The majority also reasons Resolution 75 was the measure adopted by the voters because “the ballot title informed the voters that Resolution 75 was the proposal to be enacted, and the resolution was available for consideration by request to the office identified in the voters’ pamphlet.” *96Majority at 72. Even if we were to operate under the assumption the legislature did not really mean what it said by requiring “the text of each measure” to be included in the local voters pamphlet, RCW 29.81A.040(3), I still do not read the ballot title to incorporate section 2 of Resolution 75, much less every clause thereof.
We adhere to the “fundamental precept! ]” that any ambiguities in taxing statutes are construed “most strongly against the government and in favor of the taxpayer.” Dep’t of Revenue v. Hoppe, 82 Wn.2d 549, 552, 512 P.2d 1094 (1973). Hoppe considered the scope of Senate Joint Resolution (SJR) No. 1 (now amendment 55 to the state constitution), which imposed a constitutional one percent limit of true and fair value on the maximum allowable rate of regular property tax levies. Hoppe, 82 Wn.2d at 550-51. We rejected the State’s argument that the limitation applied only to those taxes levied after the effective date because no language in the amendment purported to restrict it to a specific time. Id. at 553. Following the canon to construe legislation enacted by the people in accord with the views of the “average informed voter,” we stated:
A conscientious voter who read every word of the text of SJR 1, the ballot title, the official explanation of the effect of the measure and the statement for the proposal would not find a whisper of suggestion that its impact would not be felt until 1974. We refuse to attribute to the average informed voter or even the better-than-average informed voter the legal theory that the proposed amendment hinged on the complex scheme of levying taxes in one year and collecting them in the next year, so that all taxes levied in 1972 were beyond the reach of SJR 1. If that was intended by the drafters of the measure, it would have been simple to say so.
Id. at 555 (emphasis added). Our reasoning accords with the United States Supreme Court, which declared over 80 years ago:
In the interpretation of statutes levying taxes it is the established rule not to extend their provisions, by implication, beyond the clear import of the language used, or to enlarge *97their operations so as to embrace matters not specifically pointed out. In case of doubt they are construed most strongly against the Government, and in favor of the citizen.
Gould v. Gould, 245 U.S. 151, 153, 38 S. Ct. 53, 62 L. Ed. 211 (1917) (emphasis added).
If we are to construe this taxing legislation literally, much less “strongly against the [g]overnment,” then we must carefully examine the only reference to Resolution 75 that was given to the voters to determine which, if any, provisions of Resolution 75 were “specifically pointed out” to the voters. Id.; Hoppe, 82 Wn.2d at 552. The ballot title provided:
To implement a regional rail and express bus system linking Tacoma, Seattle, Bellevue, Everett, other cities, and Sea-Tac airport, shall the Regional Transit Authority impose a sales and use tax of up to four-tenths of one percent and a motor vehicle excise tax of three-tenths of one percent to provide the local share of funding towards the $3.9 billion estimated cost of the system, as provided in Resolution 75 and the “Ten-Year Regional Transit Plan”?
CP at 60 (emphasis added); see also CP at 668 (identical provision for King County). The only provision of Resolution 75 “specifically pointed out” to the voters was the imposition of sales and motor vehicle excise taxes. Even assuming some portion of Resolution 75 was incorporated, it was at most only that.
This is also compelled by the ordinary rules of grammar, such as the last antecedent rule, rules both we and the United States Supreme Court employ to construe legislation. Accord Caughey v. Employment Sec. Dep’t, 81 Wn.2d 597, 602, 503 P.2d 460 (1972); see also Barnhart v. Thomas, 540 U.S. 20, 26-27, 124 S. Ct. 376, 380-81, 157 L. Ed. 2d 333 (2003). “The last antecedent rule provides that, unless a contrary intention appears in the statute, qualifying words and phrases refer to the last antecedent.” In re Sehome Park Care Ctr., Inc., 127 Wn.2d 774, 781, 903 P.2d 443 (1995).23
*98The phrase “as provided in Resolution 75 and the ‘Ten-Year Regional Transit Plan’ ” in the ballot title is a qualifier which applies only to the last antecedent, namely the “impos[ition] of a sales and use tax of up to four-tenths of one percent and a motor vehicle excise tax of three-tenths of one percent to provide the local share of funding towards the $3.9 billion estimated cost of the system.” CP at 60, 562. That last antecedent is set off by a comma from the purported purpose of the proposition, namely the “implement [ation of] a regional rail and express bus system linking Tacoma, Seattle, Bellevue, Everett, other cities, and SeaTac airport.” Id. “A comma serves many functions, but its purpose always is to set a phrase apart from the rest of the sentence.” E. Gig Harbor Improvement Ass’n v. Pierce County, 106 Wn.2d 707, 713, 724 P.2d 1009 (1986). Thus, the phrase “as provided in Resolution 75 and the ‘Ten-Year Regional Transit Plan’ ” applies only to that antecedent surrounded by commas, namely the increase in sales taxes and motor vehicle excise taxes. This is the most relevance the ballot title can attribute to Resolution 75, and there was no mention of the resolution in any other document provided to the voters. Had the ballot title provided language such as “Resolution 75 is incorporated in full by reference” it could at least be asserted the ballot title identified, or included by reference, portions of Resolution 75 helpful to the majority. But the ballot title did not say that, nor can the majority’s argument hold water without a rewrite.

3. The ballot title could not have incorporated all of Resolution 75 because its provisions identified Proposition 1 and the eight-page brochure as the proposal.

Even further negating the majority’s incorporation of Resolution 75 are the terms of that resolution itself. The *99majority elects to incorporate section 2 of Resolution 75, but the ballot title makes no reference to the resolution outside the context of taxes.
To assert all of Resolution 75 was adopted means the voters must have also approved section 6, which directs Proposition 1 to “be submitted to the voters at the general election to be held within the RTA district on November 5, 1996.” CP at 415. In essence this would mean the voters elected to submit an approved measure to themselves for approval. Nonsense.24
Thus, the question becomes which provisions of Resolution 75, if any, were incorporated into the measure adopted by the voters? Although the real answer is none, at most the answer is guided by Gould: only those “specifically pointed out” to the voters. Gould, 245 U.S. at 153. Merely because Sound Transit internally adopted Resolution 75 does not necessarily indicate the voters also adopted it. And it is the voters whose approval is relevant. Discretionary authority to reduce the system size by one-third was never delegated to Sound Transit by the voters.
B. The Text of Resolution 75 Directly Contradicts What Was Approved by the Voters.
Even assuming the voters adopted a portion of a measure they did not see, that portion cannot be squared with the language of the brochure which was sent to every voter within the RTA district. It bears repeating that if Resolution 75 is a taxing proposal to the people then it must be strictly construed against Sound Transit and in favor of the taxpayers. Hoppe, 82 Wn.2d at 552.
Section 2 of Resolution 75, upon which the majority and Sound Transit rely, provides in relevant part:
In the event that the proceeds of federal contributions, plus any other moneys of the RTA legally available, are insufficient *100to accomplish all of the capital improvements provided by this Resolution, the RTA shall use the available funds for paying the cost of those improvements that are contained in the Ten-Year Regional Transit System Plan and are deemed by the Board to be most necessary and in the best interests of the RTA after consideration of the financial policies approved by Resolution No. 72. In the event that the Ten-Year Regional Transit System Plan improvements, or some portion thereof, are impractical to accomplish due to changed conditions or force majeure events, the RTA may use the available funds to pay principal of or interest on bonds, to reduce tax levies, or to pay for other capital and/or service improvements that achieve the stated goals of said plan, as the Board in its discretion shall determine as appropriate or necessary in accordance with law and Board policy.
CP at 415 (emphasis added). The first clause of section 2 references “insufficient funding” as a prerequisite to the discretionary authority Sound Transit has now employed. Id. That reference, however, directly contradicts the eight-page brochure’s unqualified promise that Sound Transit would have more than enough money to complete the project completely and on time. See supra part I.B. Given a choice between the government’s unequivocal promise that money would be sufficient and alleged reserved discretion based on a contingency for insufficient funding, Hoppe dictates we construe the provision “most strongly against the government and in favor of the taxpayer.” Hoppe, 82 Wn.2d at 552.
C. Resolution 75 Provides No Authority to Extend the Completion Date.
But ultimately nothing enacted nor hidden from the voters excuses Sound Transit from substantially deviating from the promised 10-year completion date. It bears repeating that we do not impute complex legal distinctions on the “average informed voter.” Hoppe, 82 Wn.2d at 555.
*101The majority reads Resolution 75 in piecemeal fashion, grasping onto section 2’s grant of discretionary authority to alter the project but tossing away the pervasive references to a 10-year commitment. References within Resolution 75 to a time frame for Sound Move include those labeling the plan what it is: a “Ten-Year Regional Transit System Plan.” See CP at 413 (dubbing itself as “A RESOLUTION ... calling an election to approve local taxes to implement a Ten-Year Regional Transit System Plan”) (emphasis added); CP at 414 (section 1, “requiring] the RTAto implement the Ten-Year Regional Transit System Plan” and authorizing the Board to issue bonds “in accordance with the Ten-Year Regional Transit System Plan”) (emphasis added). Section 5 is even more specific:
Section 5. To ensure that the ten-year development and implementation program occurs within the framework and intent of the financial policies approved by Resolution 72, the RTA will conduct an annual comprehensive performance audit through independent audit services and appoint and maintain a citizens’ oversight committee for the ten-year construction period. The oversight committee is charged with an annual review of the RTA’s performance audit and financial plan and for reporting and recommendations to the Board.
CP at 415 (emphasis added).
As if this were not enough, section 3 of that same resolution itself purported to incorporate by reference Resolution 73. That resolution was Sound Transit’s adoption of “Ten-Year Regional Transit System Plan,” which was formulated in response to losing the election in 1995. Page six of Sound Transit’s full plan states, in unequivocal terms:
System completion within ten years—different parts and segments of the plan will be implemented in stages and be operational as soon as possible; the entire system will be completed and operational in ten years.
CP at 26 (emphasis added). Even if the voters adopted Resolution 75 and all of its incorporated provisions, then we must also conclude the voters adopted the 10-year language *102as well, and certainly did not repeal all references to 10 years in the brochure, pamphlet, and Resolution 75 itself.
The majority states, “Declarations of principles, purposes, and aims are not operative rules of action and do not give rise to enforceable rights or create legal obligations.” Majority at 76 (citing Melville v. State, 115 Wn.2d 34, 38, 793 P.2d 952 (1990); Int'l Union of Operating Eng’rs Local No. 286 v. Sand Point Country Club, 83 Wn.2d 498, 505, 519 P.2d 985 (1974); Whatcom County v. Langlie, 40 Wn.2d 855, 863, 246 P.2d 836 (1952)). Certainly this is a correct statement of the law, adequately supported by authority. But to properly apply that rule to this case requires the majority to find promises by Sound Transit such as “the entire system will be completed and operational within ten years,” CP at 26, “The ten-year timeframe for putting the plan in place begins the day after voters approve funding for the new regional transit system,” CP at 45, are “merely declarations of the principles of the plan,” majority at 76, and not descriptive of the plan itself. That is untenable since the 10-year construction time was offered as an express inducement to adopt this plan whereas the prior plan with a longer completion date had been rejected.
There were two fundamental changes from the 1995 proposal rejected by the voters and the 1996 proposal adopted: (1) the reduced cost and (2) the reduced time frame. See CP at 668 (local voters pamphlet stating, “The new regional express plan is smaller than last year’s proposal and will be finished sooner.”) (emphasis added).
It is not the function of this court to decide what aspects of a ballot measure appealed to the voters. Such is contrary to our decision in George v. City of Anacortes, 147 Wash. 242, 265 P. 477 (1928), where we overturned the city of Anacortes’ decision to move construction of a water main three blocks, reasoning:
[W]e think [the mere movement of the water main’s location] mistakes the project as being one of several items, each standing by itself, rather than one project composed of several items related to each other and endorsed and approved as a *103whole by the voters. There is no way of knowing just what portion of the project appealed to the voters. It may be, that the laying of the main on 20th street was considered of primary importance to a great many, and if that item had not been included they would have refused endorsement of the project.
Id. at 245 (emphasis added). Similarly, the aspect of the reduced time frame may have been “considered of primary importance” to many of the voters here, id.; had Sound Transit indicated the construction might have taken 13 years as opposed to 10, the project would not have been approved. If a 33 percent decrease in the length of the line is a substantial deviation, see majority at 68 (“no disagreement” over whether 14-mile line is a substantial deviation from the promised 21-mile line), then a 30 percent increase in the time for completion is as well. As I see nothing in any measure—shown to the voters or not—that grants Sound Transit the discretion to extend the time frame beyond 10 years. I would hold the government to its word just as I would hold any private person to his or her word.
CONCLUSION
Our constitution begins by declaring, “All political power is inherent in the people, and governments derive their just powers from the consent of the governed, and are established to protect and maintain individual rights.” Const. art. I, § 1 (emphasis added). It is axiomatic then that when the governed consent to be taxed for a specific purpose, the government may not substantially deviate from that purpose. Accord O’Byrne, 67 Wn.2d at 136; Thompson, 113 Wash, at 241. In 1995 the electorate rejected a 16-year time frame for a $6.9 billion light-rail line but acquiesced 1 year later to a shorter timeframe (10 years) and smaller price tag ($3.9 billion). Yet the majority now permits the taxing authority, Sound Transit, to use a 30 percent longer time than promised to construct a light-rail line one-third shorter than promised. As I fail to see how the people consented to such a deviation for all the reasons enumerated, I would reverse the trial court and order Sound *104Transit to seek the requisite consent if it desires to continue down this track. But it is not our role to help Sound Transit railroad the voters.
I dissent.
Johnson, J., concurs with Sanders, J.

 14 miles rather than 21.


 13 years rather than 10.


 Additionally, the House Bill Report elucidates part of the bill’s purpose:
A regional HCT [high-capacity transportation] implementation program is to include a system plan, a project plan, and a financing plan. A new distinction is drawn between HCT system planning and project planning. System planning is the detailed evaluation of a range of HCT system options, including doing nothing, a low capital investment, and ranges of higher capital investments. The system planning effort is to include estimates of costs, ridership, and service levels, as well as a financing plan.
Project planning is detailed identification of alignments, station locations, equipment and systems, construction schedules, costs and environmental effects.
H.B. Rep. onESHB 2151, at 2,52dLeg., Reg. Sess. (Wash. 1991) (emphasis added).


 Presumably, the 25 miles reflects the originally planned route, which was seemingly shortened to allow the light-rail to travel by tunnel through Beacon *87Hill, rather than around the north end of Beacon Hill and into Rainer Valley. See Decl. of Joni Earl at 6. Moreover, the 25 miles included the Tacoma light-rail, which is not the subject of this appeal. Excluding this, the rail line in King Comity was at least 21 miles long.


 This notice requirement stems from our constitution which, directs the legislature to
provide methods of publicity of all laws or parts of laws, and amendments to the Constitution referred to the people with arguments for and against the laws and amendments so referred. The secretary of state shall. .. make such .. .distribution as he shall determine necessary to reasonably assure that each voter will have an opportunity to study the measures prior to election.
Const, art. II, § 1(e) (amend. 72) (emphasis added).


 Contrary to the majority’s assertion, it is not “inconsistent! ]” to hold the eight-page brochure as enabling legislation while simultaneously rejecting Resolution 75 for not appearing in the voters pamphlet. See majority at 72 n.8. The eight-page brochure is required by RCW 81.104.140(8) and the local voters pamphlet is required by RCW 81.104.140(9) and chapter 29.81A RCW. Fundamental to statutory construction is that we construe statutes which relate to the same subject matter in pari materia, or in other words, as if they were one statute. See Hallauer v. Spectrum Props., Inc., 143 Wn.2d 126, 146-47, 18 P.3d 540 (2001). Reading RCW 81.104.140(8)-(9) together with RCW 29.81A.040(3), it is clear that a high-capacity transit authority did not violate either statute when it mailed the brochure in addition to the voters pamphlet. Rather, it complied with these statutes.


 Though a corollary to the last antecedent rule provides “the presence of a comma before the qualifying phrase is evidence the qualifier is intended to apply *98to all antecedents instead of only the immediately preceding one,” In re Sehome Park Care Ctr., Inc., 127 Wn.2d 774, 781-82, 903 P.2d 443 (1995), the multiple antecedents relevant to the qualifier in the ballot title sire (1) the sales tax and (2) the motor vehicle excise tax.


 If this merely means Sound Transit “unartfully drafted” Resolution 75, majority at 73 n.U, it is contrary to precedent to give Sound Transit the benefit of the doubt as the majority does. See Hoppe, 82 Wn.2d at 552 (we construe taxing statutes against the government).